                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 AISHA HURSTON,                                                  )
                                                                 )
                                            Plaintiff,           )    17 C 7114
                                                                 )
                             vs.                                 )    Judge Gary Feinerman
                                                                 )
 CITY OF CHICAGO and DARREN L. EASTERDAY,                        )
                                                                 )
                                         Defendants.             )

                                              ORDER

        Pursuant to 28 U.S.C. § 1367(c)(3), and for the reasons stated below, the court
relinquishes subject matter jurisdiction over Plaintiff’s state law claims. Plaintiff may re-file
those claims in state court. The 7/30/2019 status hearing [153] is stricken. The Clerk is directed
to terminate Dkt. 128 as a pending motion. Enter judgment order. Civil case closed.

                                           STATEMENT

        The operative complaint brings federal and state law claims. Doc. 25. Plaintiff’s sole
federal claim has been dismissed. Doc. 153. Because the parties are not diverse, the court has
only supplemental jurisdiction, 28 U.S.C. § 1367(a), over the state law claims.

         Section 1367(c)(3) provides that “[t]he district courts may decline to exercise
supplemental jurisdiction over a claim under subsection (a) if … the district court has dismissed
all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). Seventh Circuit
precedent governing § 1367(c)(3) is clear: “Absent unusual circumstances, district courts
relinquish supplemental jurisdiction over pendent state law claims if all claims within the court’s
original jurisdiction have been resolved before trial.” Coleman v. City of Peoria, __ F.3d __,
2019 WL 2240575, at *12 (7th Cir. May 24, 2019). The circumstances that the Seventh Circuit
has described as unusual—where the statute of limitations would bar refiling the state law claims
in state court, where the court has expended substantial judicial resources on the state law claims,
and where it is clearly apparent how the state law claims should be decided, see Williams v.
Rodriguez, 509 F.3d 392, 404 (7th Cir. 2007)—are not present here. See 735 ILCS 5/13-217.
Accordingly, while the court has enjoyed handing this case and appreciates the skill and
collegiality of counsel on both sides, the appropriate course is to relinquish its jurisdiction over
the state law claims.


June 3, 2019
                                                         United States District Judge




                                                 1
